DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JESULA PETIT-FRERE,
                            Appellant,

                                    v.

                JAMES FARLEY and MARY FARLEY,
                          Appellees.

                              No. 4D17-1547

                          [October 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 14-021798 (11).

  Brett C. Powell of The Powell Law Firm, P.A., Palmetto Bay, for
appellant.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.